DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 2, 6-8, 11, 16-17 are cancelled.
Claim 19 is newly added. 
Claims 1, 9 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation " wherein the switching devices are positioned between the gate drive circuits and the control circuit board" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5, 18-19 are rejected for being dependent on rejected independent claim 1.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation " wherein the switching devices are positioned between the gate drive circuits and the control circuit board" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 12-15 are rejected for being dependent on rejected independent claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Pub 2011/0148825) in view of MA et al (US Pub 2015/0109018).

With respect to claim 1, Ueno discloses a display device (see fig. 1; display device 1), comprising: a display panel (see fig. 1; display panel 10): and a control circuit board, configured to drive the display panel wherein the display panel comprises (see fig. 1; level shifter 72, control section 70; par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver); par 0078; discloses the level shifter 72 can be provided in the control section 70): a first gate drive circuit and a second gate drive circuit, positioned on two sides of a display region of the display panel respectively (see fig. 1; discloses first gate driver 30, second gate driver 40 positioned at two sides of the display panel 10); the first gate drive circuit and the second gate drive circuit being coupled to the control circuit board and configured to provide a row drive signal for the display region (see par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver)): and switching devices arranged between the display region and the controller; wherein the switching devices comprise a first switching device and a second switching device (see fig. 1; first switching section 50; second switching section 60 disposed between the display panel 1 and control section 70), the first switching device controls the first gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the first gate driver circuit,(see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal), and the second switching device controls the second gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the second gate driver circuit, (see par 0073; discloses in a case where an ON signal is supplied to the control electrodes of the respective plurality second switches 61, (i) all of the plurality of second switches 61 are turned on such that the second gate driver 40 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses the gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal); wherein the first switching device is electrically connected between the control circuit board and the first gate drive circuit, (see fig. 1; discloses first electrode of the plurality of switching elements 51 are connected to the first gate driver 30 and the control electrode of the plurality of switching elements 51 are connected to the level shifter 72; hence the first switching device 50 is electrically connected between the control circuit board and the first gate driver 30) and the second switching device is electrically connected between the control circuit board and the second gate drive circuit (see fig. 1; discloses first electrode of the plurality of switching elements 61 are connected to the second gate driver 40 and the control electrode of the plurality of switching elements 61 are connected to the level shifter 72; hence the first switching device 60 is electrically connected between the control circuit board and the first gate driver 30).
Ueno doesn’t expressly disclose wherein the switching devices are positioned between the gate drive circuits and the control circuit board; wherein the first switching device is arranged between the first gate drive circuit and the control circuit board, and the second switching device is arranged between the second gate drive circuit and the control circuit board;
In the same field of endeavor, MA discloses a display device and method for testing the display device (see par 0002; discloses disclosure relates to the technical field of liquid crystal displays, and in particular, to a liquid crystal display and a method for testing the liquid crystal display) wherein the switching devices are positioned between the gate drive circuits and the control circuit board; wherein the first switching device is arranged between the first gate drive circuit and the control circuit board, and the second switching device is arranged between the second gate drive circuit and the control circuit board (see fig. 2; discloses an embodiment where the first switching unit 23 (left side) is positioned between the first gate drive circuit and the control signal generation unit and the second switching unit 23 (right side) is positioned between the second gate drive circuit and the control signal generation unit; see fig. 5; discloses an embodiment where the switching units 53 are positioned between the gate drive circuits and the display panel);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to position the first switching device between he first gate driver and the control circuit board and  position the second switching device between the second gate driver and the control circuit board as disclosed by MA in order to monitor the operation of the first gate driver and the second gate driver. 

With respect to claim 3, Ueno as modified by MA further discloses wherein the switching devices comprise thin film transistors (TFTs), gates of the TFTs are connected to an enable signal and the TFTs are controlled through the enable signal to be turned off and turned on (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).

With respect to claim 4, Ueno as modified by MA further discloses wherein the display panel comprises first signal lines and the enable signal is connected to the gates of all the TFTs in the same switching devices through the first signal lines (Ueno; see par 0072; discloses the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on).

With respect to claim 5, Ueno as modified by MA further discloses wherein the control circuit board comprises a timing controller and a drive circuit board, the timing controller is connected to the drive circuit board, and the drive circuit board is connected to the gate drive circuits (Ueno; see fig. 1; discloses control section 70 connected to leveler 72 that supplies signals to the display panel 10 under the control of control section 70).

With respect to claim 9, Ueno discloses an inspection method for a display device, (see fig. 1; display device 1), comprising: a display panel (see fig. 1; display panel 10): and a control circuit board configured to drive the display panel wherein the display panel comprises (see fig. 1; level shifter 72, control section 70; par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver); par 0078; discloses the level shifter 72 can be provided in the control section 70): a first gate drive circuit and a second gate drive circuit, positioned on two sides of a display region of the display panel respectively (see fig. 1; discloses first gate driver 30, second gate driver 40 positioned at two sides of the display panel 10); the first gate drive circuit and the second gate drive circuit being coupled to the control circuit board and configured to provide a row drive signal for the display region (see par 0075; discloses the control section 70 includes a gate output judging section 71 in addition to a general function of controlling each of the driving circuits (the gate drivers and the source driver)): and switching devices arranged between the display region and the control circuit board; wherein the switching devices comprise a first switching device and a second switching device (see fig. 1; first switching section 50; second switching section 60 disposed between the display panel 1 and control section 70), the first switching device controls the first gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the first gate driver circuit,(see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal), and the second switching device controls the second gate drive circuit whether to output the row drive signal or not to inspect whether there is a defect with the second gate driver circuit, (see par 0073; discloses in a case where an ON signal is supplied to the control electrodes of the respective plurality second switches 61, (i) all of the plurality of second switches 61 are turned on such that the second gate driver 40 and the plurality of gate lines 12 are electrically connected to each other. Par 0075; discloses The gate output judging section 71 monitors a gate signal outputted from each of the first gate driver 30 and the second gate driver 40 so as to judge whether or not the timing at which the gate signal is outputted is normal); wherein the inspection method comprises: controlling the first switching device to be turned on and controlling the second switching device to be turned off (see par 0088; discloses SW (Main) is initially set to the Hi level, while SW (Sub) is initially set to the Lo level. This turns on the first switching section 50 and turns off the second switching section 60): detecting an output signal of the first gate drive circuit (see par 0089; discloses Upon reception of the 481st gate signal G481 (Main), the gate output judging section 71 of the control section 70 judges whether or not the gate signal is outputted at normal (predetermined) timing); controlling the first switching device to be turned off and controlling the second switching device to be turned on (see par 0093; discloses the control section 70 (i) switches the gate driver switching signal SW (Main) from the Hi level to the Lo level and (ii) switches the error flag (Main) from the Lo level to the Hi level. This turns off the first switching section 50, and therefore the first gate driver 30 is changed into the non-active state from the active state; par 0094; discloses Next, the control section 70 (i) starts outputting GCK (Sub) and GCKB (Sub), and (ii) switches the gate driver switching signal SW (Sub) from the Lo level to the Hi level in synchronization with start timing of the next frame. This causes the second switching section 60 to be turned on so that the second gate driver 40 is changed into the active state from the non-active state); detecting an output signal of the second gate drive circuit: (see par 0095; discloses The gate output judging section 71 of the control section 70 monitors the gate signal G481 (Sub), per horizontal scanning time period, by use of the detection pulse as a trigger, so as to judge (i) whether or not the gate signal G481 (Sub) is outputted at timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted and (ii) whether or not the gate signal G481 (Sub) is outputted at timing other than the timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted); and outputting an inspection result (par 0095; discloses In FIG. 5, it is judged that the second driver 40 is normal because the 481st gate signal G481 (Sub) is outputted at the normal timing (see a part circled with a dotted line shown in FIG. 5). It follows that the gate driver switching signal SW (Sub) is maintained at the Hi level, and the error flag (Sub) is maintained at the Lo level)wherein the first switching device is electrically connected between the control circuit board and the first gate drive circuit, (see fig. 1; discloses first electrode of the plurality of switching elements 51 are connected to the first gate driver 30 and the control electrode of the plurality of switching elements 51 are connected to the level shifter 72; hence the first switching device 50 is electrically connected between the control circuit board and the first gate driver 30) and the second switching device is electrically connected between the control circuit board and the second gate drive circuit (see fig. 1; discloses first electrode of the plurality of switching elements 61 are connected to the second gate driver 40 and the control electrode of the plurality of switching elements 61 are connected to the level shifter 72; hence the first switching device 60 is electrically connected between the control circuit board and the first gate driver 30).
Ueno doesn’t expressly disclose wherein the switching devices are positioned between the gate drive circuits and the control circuit board; wherein the first switching device is arranged between the first gate drive circuit and the control circuit board, and the second switching device is arranged between the second gate drive circuit and the control circuit board;
In the same field of endeavor, MA discloses a display device and method for testing the display device (see par 0002; discloses disclosure relates to the technical field of liquid crystal displays, and in particular, to a liquid crystal display and a method for testing the liquid crystal display) wherein the switching devices are positioned between the gate drive circuits and the control circuit board; wherein the first switching device is arranged between the first gate drive circuit and the control circuit board, and the second switching device is arranged between the second gate drive circuit and the control circuit board (see fig. 2; discloses an embodiment where the first switching unit 23 (left side) is positioned between the first gate drive circuit and the control signal generation unit and the second switching unit 23 (right side) is positioned between the second gate drive circuit and the control signal generation unit; see fig. 5; discloses an embodiment where the switching units 53 are positioned between the gate drive circuits and the display panel);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno to position the first switching device between he first gate driver and the control circuit board and  position the second switching device between the second gate driver and the control circuit board as disclosed by Ma in order to monitor the operation of the first gate driver and the second gate driver. 

 
With respect to claim 10, Ueno as modified by MA further discloses wherein the first switching device and the second switching device are controlled through an enable signal to be turned off and turned on (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).


With respect to claim 12, Ueno as modified by MA further discloses wherein the switching devices comprise thin film transistors (TFTs) and gates of the TFTs are connected to the enable signal (Ueno; see par 0072; discloses In the first switching section 50, a plurality of first switches (switching elements) 51 are provided for the respective plurality of gate lines 12; the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other).

With respect to claim 13, Ueno as modified by MA further discloses wherein the TFTs are controlled through the enable signal to be turned off and turned on (see par 0072; discloses in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on such that the first gate driver 30 and the plurality of gate lines 12 are electrically connected to each other. In contrast, in a case where an OFF signal is supplied to the control electrodes of the respective plurality of first switches 51, all of the plurality of switches 51 are turned off such that the first gate driver 30 and the plurality of gate lines 12 are electrically disconnected to each other).

With respect to claim 14, Ueno as modified by MA further discloses wherein the display panel comprises first signal lines, and the enable signal is connected to the gates of all the TFTs in the same switching devices through the first signal lines (Ueno; see par 0072; discloses the plurality of first switches 51 have their control electrodes which are connected to each other. With the arrangement, in a case where an ON signal is supplied via the control electrodes of the respective plurality of first switches 51, all of the plurality of first switches 51 are turned on).

With respect to claim 15, Ueno as modified by MA further discloses wherein the control circuit board comprises a timing controller and a drive circuit board, the timing controller is connected to the drive circuit board, and the drive circuit board is connected to the gate drive circuits (Ueno; see fig. 1; discloses control section 70 connected to leveler 72 that supplies signals to the display panel 10 under the control of control section 70).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Pub 2011/0148825) in view of MA et al (US Pub 2015/0109018), Chen et al (US Pub 2018/0343750) and Huang (US Pub 216/0148588).

With respect to claim 18, Ueno as modified by MA don’t expressly disclose wherein the display device is of a gate on array (GOA) architecture, and there are only wires on array (WOAs) between the gate drive circuits and the control circuit board, and widths of the WOAs are adjusted to accommodate the switching devices arranged between the gate drive circuits and the control circuit board;
In the same field of endeavor, Chen a display device with reduced bezel width wherein the display device is configured with GOA configuration and WOA lines (see par 0055; discloses The front-side drive circuit 8 and the back-side drive circuit 4 collectively form the WOA lines and a GOA circuit of the flexible array substrate, wherein the GOA circuit comprises a plurality of GOA units respectively corresponding to the scan lines. Each of the WOA lines is corresponding to and electrically connected to one of the data lines or one of the GOA units. Each of the WOA lines receives a signal from an external source and subsequently transmits the signal to the GOA units to generate a scan signal that is subsequently transmitted to the scan lines or receives a data signal that is transmitted to the data lines, so as to achieve image displaying. Adoption of the GOA technique make it possible to omit connection with external driver chips so as to further reduce a width of a bezel of a display device);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Ueno as modified by MA to adopt a GOA and WOA configuration for the display device as disclosed by Chen in order to achieve a display device with reduced bezel;
Ueno as modified by MA and Chen don’t expressly disclose widths of the WOAs are adjusted to accommodate the switching devices arranged between the gate drive circuits and the control circuit board;
In the same field of endeavor, Huang discloses a display device based on WA configuration (see par 0008; discloses  a liquid crystal display apparatus having a wire-on-array structure that is able to provide a narrower non-display area while comparing with the conventional technologies so that the bezel width of the liquid crystal apparatus can be reduced even more.); Huang discloses adjusting the width of the WOAs in order to accommodate circuits and further reduce the bezel width of the display device (see par 0018; discloses  a plurality of driving IC units being arranged at intervals at at least one side of the peripheral circuit area; and a plurality of first conductive-wire sets and second conductive-wire sets being connected alternately between every two of the driving IC units, a ratio of the width of the A-type conductive wire of the first conductive-wire set to the width of the A-type conductive wire of the second conductive-wire set is 3/2; a ratio of the width of the B-type conductive wire of the first conductive-wire set to the width of the B-type conductive wire of the second conductive-wire set is 1; a ratio of the width of the C-type conductive wire of the first conductive-wire set to the width of the C-type conductive wire of the second conductive-wire set is 2/3);
Therefore it would have been obvious to one having ordinary skill in the art modify the invention disclosed by Ueno as modified by MA and Chen to adjust the width ratio of the connecting the plurality of driver circuit as disclosed by Huang in order to further reduce the bezel of the display device.

Allowable Subject Matter
Claim 19 comprises allowable subject matter if 112(b) is overcome and written in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered however they are moot as the arguments do not apply to the new reference being used in the current rejection.
With respect to claim 9 applicant’s representative argued that Ueno fails to disclose controlling the first switching device to be turned on and controlling the second switching device to be turned off; detecting an output signal of the first gate drive circuit; controlling the first switching device to be turned off and controlling the second switching device to be turned on; detecting an output signal of the second gate drive circuit: and outputting an inspection result; However examiner respectfully disagrees and maintained that the claim limitation is broad and allows room for different interpretation and the broad reasonable interpretation of claim limitation reads on the disclosure of the cited reference; The claim requires a series of steps however the broad reasonable interpretation allows one to interpret that there could be intermediate steps in between the claimed steps.
Ueno discloses a case where the first gate driver operates normally where the  first switching device is turned on and the second switching device is turned off (see par 0088; discloses SW (Main) is initially set to the Hi level, while SW (Sub) is initially set to the Lo level. This turns on the first switching section 50 and turns off the second switching section 60): 
Then the judging section 70 detects an output signal of the first gate drive circuit (see par 0089; discloses Upon reception of the 481st gate signal G481 (Main), the gate output judging section 71 of the control section 70 judges whether or not the gate signal is outputted at normal (predetermined) timing); 
when it is determined that the first gate driver is not operating properly the first switching device is turned off and the second switching device is turned on (see par 0093; discloses the control section 70 (i) switches the gate driver switching signal SW (Main) from the Hi level to the Lo level and (ii) switches the error flag (Main) from the Lo level to the Hi level. This turns off the first switching section 50, and therefore the first gate driver 30 is changed into the non-active state from the active state; par 0094; discloses Next, the control section 70 (i) starts outputting GCK (Sub) and GCKB (Sub), and (ii) switches the gate driver switching signal SW (Sub) from the Lo level to the Hi level in synchronization with start timing of the next frame. This causes the second switching section 60 to be turned on so that the second gate driver 40 is changed into the active state from the non-active state); 
 and further detects an output signal of the second gate drive circuit: (see par 0095; discloses the gate output judging section 71 of the control section 70 monitors the gate signal G481 (Sub), per horizontal scanning time period, by use of the detection pulse as a trigger, so as to judge (i) whether or not the gate signal G481 (Sub) is outputted at timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted and (ii) whether or not the gate signal G481 (Sub) is outputted at timing other than the timing when the time corresponding to 481 lines (481 horizontal scanning time periods) has elapsed since GSPOI (Sub) was outputted); and outputting an inspection result (par 0095; discloses In FIG. 5, it is judged that the second driver 40 is normal because the 481st gate signal G481 (Sub) is outputted at the normal timing (see a part circled with a dotted line shown in FIG. 5). It follows that the gate driver switching signal SW (Sub) is maintained at the Hi level, and the error flag (Sub) is maintained at the Lo level); Therefore the broad reasonable interpretation claim limitation reads on the disclosure of the cited reference and the rejection is maintained.
Conclusion                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/05/2022